Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 1, 2020

                                       No. 04-19-00685-CR

                                Dennis AVELAR-SOLORANO,
                                         Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR0605
                         Honorable Laura Lee Parker, Judge Presiding


                                         ORDER

        Appellant’s court-appointed counsel has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed appellant of his right to file his own brief and provided appellant with a
form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

        If appellant desires to request the appellate record, he must file the motion requesting the
record within fourteen (14) days from the date of this order. If appellant desires to file a pro se
brief, he must do so within forty-five (45) days from the date of this order. See Bruns, 924
S.W.2d at 177 n.1. If appellant files a pro se brief, the State may file a responsive brief no later
than thirty (30) days after the date appellant’s pro se brief is filed in this court.

       It is ORDERED that counsel’s motion to withdraw is CARRIED with the appeal.




                                                     _________________________________
                                                     Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2020.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court